Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1, 3-11, 13, 15, 17-20, 22 and 23 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding Claims 1, 13 and 15, Moore (US Pub.2016/0033644) disclose a method comprising/apparatus for procession:
     receiving a histogram output from a detector sensor, wherein the detector sensor being a single photon avalanche diode array sensor, the histogram output comprising time-of-flight sensing data of one or more objects within a field-of-view of the detector sensor (para [0016]); (Fig. 3, para [0064], where the histogram may be updated as event data is received and thus event data is recorded in the histogram.
 It will also be appreciated that the event data may be recorded for a series of pulses in a detection period and the event time may be relative to each pulse) and further Moore disclose the distance on the histogram (or time difference) between the peaks (para [0007]);
    determining ranges of the one or more objects within the field-of-view of the detector sensor (para [0078]);

Goldberg (US Pub.20070143081) disclose calculating a median point of a pulse waveform within the histogram, the pulse waveform having an even probability distribution over at least one quantization step of the histogram around the median point (para [0050], where a 'calculate median m/z for Gaussian curve' procedure 709 determines the median m/z for the Gaussian curve; and an 'assign spectral peak intensity and m/z' procedure 711 then assigns the m/z and peak intensity to the spectral peak in the data set defining the impulse spectrum);

Massa “Rangefinding using Time Correlated Single Photon Counting” discloses time correlated single photon counting) TCSPC) (Introduction);
Pages 38-39, para 3.1 Effect of Uniform Quantization: discloses “staircase” function, a nonlinear relation between input and output signal. The probability of each discrete output level equals the probability of the input signal occurring within the associated quantum band. The probability density functions ...are related to each other by a sampling process, knows as “area sampling”. The quantizer input probability distribution function f x(x) is smooth and the quantizer output probability distribution function is discrete.
In para 3.2 Autocorrelation and Centroid Estimation discloses autocorrelation function Fig. 1 can be formed the pulse histogram shown on Fig. 3. The time lag between the target and reference pulse shapes can be obtained from half the distance between the two smaller peaks. These peak position can be estimated by calculating the centroid in small neighborhood around the peak position. The Massa used calculation result 
  Moore (U.S. Pub.2016/0033644) discloses the histogram of the reflected light pulses of the single photon avalanche diodes (SPAD) (Fig.3); (Fig. 3, para [0064], where the histogram may be updated as event data is received and thus event data is recorded in the histogram. It will also be appreciated that the event data may be recorded for a series of pulses in a detection period and the event time may be relative to each pulse) and further Moore disclose the distance on the histogram (or time difference) between the peaks.
 Block (U.S.Pub.2011/0249727) discloses the histogram value mean values and histogram median values and further calculated the difference between mean and median values (para [0048]).
 Widrow “Study of Tough Amplitude Quantization by means of Nyquist Sampling Theory” disclose the process of amplitude quantization (Figs. 1 and 2) quantization is a nonlinear operation that is effected whenever a physical quantity is represented numerically (pages 266 and 267);
 Goh (US Pub.2005/0031201) disclose (Claim 20, where filtering the value of each bin of the histogram and determining the maximum sum of the calculated sum of Q consecutive bins, including determining the corresponding bin position);

The closest prior art does not disclose or render obvious: “receiving the histogram as filtered histogram data comprising a plurality of histogram bin values, the filtered 
… determining from the filtered histogram data and based on the median point a parameter associated with the pulse waveform, wherein the parameter comprises an object range, a range noise estimate, or a maximum distance detection value.”
Claims 13 and 15 comprising the similar limitations as the claim 1.

Regarding Claim 15, 
The closest prior art does not disclose or render obvious:
“the detector sensor is configured to output the histogram as filtered histogram data comprising a plurality of histogram bin values, the filtered histogram data comprising a pulse waveform with a defined width and histogram bin position; and
… determine from the filtered histogram data and based on the median point a parameter associated with the pulse waveform, wherein the parameter comprises an object range, a range noise estimate, or a maximum distance detection value.”

The claims 3-11, 17-20, 22 and 23 are allowed due to their dependency on claims 1, 13 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971.  The examiner can normally be reached on M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)2722302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KALERIA KNOX/
Examiner, Art Unit 2857
/REGIS J BETSCH/Primary Examiner, Art Unit 2857